Citation Nr: 1229738	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for inguinal hernias, status post surgical repair.

2.  Entitlement to service connection for cold injury residuals of both feet.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for vision problems.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 through December 1974, including service in the Republic of Korea, for which he earned the Combat Infantry Badge, and service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2010, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with claims file.  

This appeal was before the Board in March 2011, at which time the Board granted service connection for tinnitus and remanded the above-listed issues on appeal for further development.  The Board also remanded the issue of entitlement to service connection for recurrent pulmonary emboli.  However, during course of the remand, the RO granted service connection for multiple pulmonary emboli with pulmonary infarction, which constitutes a full grant of benefits sought on appeal as it relates to this issue.  

With regard to the issue of entitlement to TDIU that is listed on the cover page, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action in March 2011.  The Board acknowledges, however, that the AOJ has not developed or adjudicated this issue.  See February 2011 rating decision deferring the adjudication of TDIU).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for PTSD, the Veteran has expressly asserted that he is entitled to TDIU.  See September 2010 Hearing Transcript.  Additionally, during an April 2011 VA PTSD examination, the examiner stated:  "I conclude that with his posttraumatic stress disorder with depressive features and decline in cognitive functioning, the veteran is not employable at the current time."  This cogent evidence of unemployability, taken in conjunction with the Veteran's statements, reasonably raises the issue of TDIU.  Accordingly, because entitlement to TDIU is part of the Veteran's appealed increased rating claim for PTSD, the Board has jurisdiction over the issue at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cold injury residuals of both feet, bilateral hearing loss, vision problems, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current disability of an inguinal hernia, status post surgical repair.

2.  Prior to April 28, 2011, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; it does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  After April 28, 2011, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it does not more nearly approximate total occupational and social impairment.

4.  The Veteran has at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

5.  The Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for inguinal hernias, status post surgical repair, have not been met.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Prior to April 28, 2011, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2011).

3.  From April 28, 2011, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's claims for service connection for inguinal hernias, the Veteran was provided with VCAA-compliant notice in April 2007.  This letter also provided him with information regarding the degree of disability and the establishment of an effective date.  

With regard to the Veteran's claim for an increased rating for PTSD, which includes the  reasonably raised issue of entitlement to TDIU, this claim arises from the Veteran's disagreement with the initial evaluation assigned for PTSD following the RO's grant of service connection.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Because the April 2007 letter also provided VCAA notice for the underlying claim for service connection for PTSD, no additional notice is needed under VCAA with regard to this issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, service treatment records, VA outpatient treatment records, and Vet Center records have been obtained and associated with the claims file.  The Board recognizes that VA was unable to obtain clinical records from Fitzsimmons Army Hospital from 1957.  Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary to obtain identified relevant Federal records.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").  However, the Board finds that, given the negative PIES response, additional attempts to obtain these clinical records would be futile.  See also January 2012 VA Memorandum.  Additionally, the Veteran was notified of the unavailability of these records in compliance with 3.159(e).  In April 2011, the Veteran was advised that these records were requested from the National Personnel Records Center and that it was his responsibility to see that VA receives evidence not kept by the VA, military, or other Federal agency.  In November 2011, the Veteran was provided with another letter that (1) VA was unable to obtain the Fitzsimmons Army Hospital records, (2) outlined VA's attempts to obtain the records; (3) requested that he send any records that are in his possession or, if he knows the location of these records, to advise VA of such location; and (4) advised him that if he did not respond, VA would make a decision on his claim after 10 days.  

Additionally, in September 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   During the September 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Hearing Transcript at p. 2.  Information was solicited about the onset and nature of symptoms involving the inguinal hernia.  Also, information was solicited regarding the severity of the Veteran's PTSD, to include a particularized description of his symptoms and functional effects.  Therefore, not only were the issues explained in terms of the scope of the claims for benefits, but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the September 2010 hearing discussion did not reveal any evidence that might be available that had not been submitted as to these claims.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claims based on the current record.

Next, with regard to the Veteran's PTSD, he was provided with VA examinations in January 2008, April 2011, and June 2011, which are collectively adequate for rating purposes.  The examiners were given the claims file for review, they each interviewed the Veteran, solicited an accurate history, and conducted appropriate psychological evaluations.  Significantly, the examiners discussed the occupational and social impairment of the Veteran's PTSD.  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's PTSD throughout the appeal period.

With regard to the Veteran's service connection claim for inguinal hernias, the Veteran underwent a general medical examination in April 2011 in conjunction with his claim for entitlement to TDIU.  The Board finds that this examination contains sufficient information necessary to decide the claim (in this case, to evaluate whether there is a current disability), and therefore a remand for another examination under 38 C.F.R. § 3.159(c)(4) is not warranted.

Service Connection for Inguinal Hernias

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran asserts that he is entitled to service connection for inguinal hernias, status-post surgical repair.   The threshold question that must be addressed here (as in any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This element is satisfied if there is a present disability at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the reasons discussed below, the Board finds that the weight of the evidence does not establish the existence of a current chronic disability involving an inguinal hernia, status post repair.   

At the September 2010 hearing, the Veteran indicated that he had post-military surgery on bilateral inguinal hernias that he incurred as a result of lifting heavy objects, including boxes of food, in service.  Hearing Transcript at p. 18.  However, he testified that his most recent surgery was years ago, "three or four-four or five years, I assume," dating the last hernia surgery between 2005 and 2007.  Id. at p. 19.  The the Veteran had listed "hernia x2, s/p surgery x2" on his initial application for benefits in March 2007, which is probative evidence that the claimed bilateral inguinal hernias and surgeries preexisted the claim period.  To the extent that there is any conflict between these two accounts, the Board places more weight on the contemporaneous statements the Veteran made at the time he filed his claim than his uncertain testimony at the hearing.  

Turning to the Veteran's current complaints regarding inguinal hernias, he testified that the he does not lift anything anymore.  When asked about other problems, he stated, "That's about all the symptoms, I think."   Id. at p. 20.  The Veteran underwent a general medical examination in April 2011, which noted in the past medical history section that the Veteran's medical problems include "hernia repairs."  It was noted that the Veteran can lift a bag of groceries, but tries not to lift heavy objects due to overall weakness.  Physical examination of the skin/hematic/lymphatic system revealed no active skin lesions or lymphedema.  Additionally, there were "no masses or tenderness appreciated, no ventral hernias" noted upon review of the abdomen, and VA treatment records for the period of the claim are silent for any complaints or treatment pertaining to a status post inguinal hernia.

Although the Veteran is competent to report symptoms that come to him through his senses (Layno v. Brown, 6 Vet. App. 465 (1994)), the lay evidence does not establish any recurrent hernias or any residual and observable symptoms attributable to his hernia surgeries.  Here, the Veteran has not described any persistent symptoms relating to an inguinal hernia, status post repair; to the contrary, the Veteran has only asserted that he does not lift objects anymore, and the April 2011 examination attributed this to overall weakness.  Significantly, the April 2011 examination was silent for any current hernia related complaints, symptoms, or diagnoses, and the Veteran himself denied any other symptoms at the September 2010 hearing.  

To the extent the Veteran has a diminished capacity to lift items, the Board finds that he is not competent to establish through lay evidence that this is a manifestation of a current disability related to an inguinal hernia, status post repair.  Assessing the cause of such functional impairment does not involve contemplation of a simple disorder where the question of diagnosis or etiology does not require specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

Given the Veteran's statement that he does not lift objects but does not have any other complaints, as well as the findings of the April 2011 examination, the Board finds that neither the lay or medical evidence establishes the existence of a current disability related to an inguinal hernia throughout the period of the claim.  As such, service connection for inguinal hernias, status post repair, is not established, and the claim must be denied. 

Initial Rating Claim for PTSD

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In this case, the Veteran contends that his PTSD is of such severity so as to warrant a disability rating in excess of 50 percent.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD.  As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable rating criteria for PTSD, a 50 percent is indicative of occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.

After a thorough review of all of the evidence of record, including the Veteran's hearing testimony, the Board finds that the his PTSD symptoms do not more nearly approximate an initial rating in excess of 50 percent for PTSD for the time period prior to April 28, 2011.  The Board recognizes that the Veteran has demonstrated a wide range of symptoms prior to April 28, 2011.  As described in his Vet Center assessment of May 2007, he reported being frequently unable to get emotionally close to people, nightmares, seeming as if he has no feelings, feeling uncomfortable in a crowd, avoiding things that remind him of the military, memory problems, having a hard time expressing feelings, acting/feeling that events in military are happening all over again, inability to remember important military events, being "superalert" or "on guard," and having panic attacks.   He also reported symptoms such as sleep disturbances, sadness, anxiousness, being quick to anger and feeling on edge, and irritability.  Vet Center treatment records ranging from May 2007 to October 2007 often noted anxiety and depression, nightmares, and sleep disturbances.  

The January 2008 VA examination noted that he had sleep problems, avoidance behaviors, anxiety, panic attacks, declining memory and concentration over the years.  The examination summary revealed chronic, moderate symptoms of PTSD and depression, but without evidence of dementia.  The Veteran was able to maintain activities of daily living, including his own personal hygiene, and was without inappropriate behavior.  However, some impairment of short-term memory and concentration was noted, which "seem to be secondary to depression."  With respect to social functioning, this was noted to be impaired by his high level of anxiety.  

The Veteran also provided competent and credible testimony at the September 2010 hearing regarding his PTSD symptoms.  He reported that he experienced nightmares and checked the locks on doors and windows nightly; he indicated that he more or less stayed home but goes to church and occasionally goes out to dinner with friends; and he described having a good relationship with his family and gets along with neighbors, and he denied having any suicidal ideation.

After carefully reviewing these symptoms, the Board finds that they do not more nearly approximate the rating criteria for a higher rating.  In this regard, the Board finds that the symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Significantly, Vet Center treatment records consistently described an assessment of PTSD "mild to moderate with some depression."   His intake assessment, which also assessed "PTSD with depression, Chronic, mild to Moderate," acknowledged that he is presenting with nightmares three or four times of week, sleep problems, isolation and avoidance, depression and some anger issues, anxiety attacks, start response, anger, and some depression.  This assessment was essentially repeated in an October 2007 letter from the Vet Center social worker.  Additionally, the Vet Center provided assigned an intake Global Assessment of Functioning (GAF) score in May 2007 and a case closing GAF score in October 2007 of 65, which is indicative of "some mild symptoms . . . or some difficulty in social, occupational, or school function (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Quick Reference to the Diagnostic Criteria From DSM-IV, American Psychiatric Association (1994).   The January 2008 VA examiner also described symptoms and assessed PTSD, "chronic and moderate."  The examiner also stated that "[t]he veteran has occupational and social impairment with reduced reliability and productivity," which corresponds directly with the criteria for a 50 percent rating.  Additionally, the examiner assigned a GAF score of 54, which is indicative of "moderate symptoms . . . or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  Thus, notwithstanding the range of reported symptoms, the above evidence suggests an overall impairment more nearly approximates at most a moderate degree of occupational and social impairment.  

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating.  For example, as noted above, the Board acknowledges his consistent reports of depression.   He also reported memory problems, which included becoming confused or losing track of intentions (going into rooms and forgetting why he is there) and struggling with constructing the clock, which may suggest some disorientation to time or place and memory loss.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8 1996) (emphasis added).  

Because the Board finds that the Veteran's PTSD more nearly is approximated by occupational and social impairment with reduced reliability and productivity-and that it does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood-a disability rating in excess of 50 percent is not warranted prior to April 28, 2011.

For the time period after April 28, 2011, however, the Board finds that a 70 percent rating for PTSD has been met.  In this regard, there is evidence demonstrating that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Namely, the Veteran reported for a VA examination on April 28, 2011, at which time the examiner estimated that the Veteran's level of occupational and social impairment was best represented by "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which fits squarely into the 70 percent rating criteria under 38 C.F.R. § 4.130.  The examiner also assigned a GAF score of 48, which is indicative of "serious symptoms . . . or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job)."  Quick Reference to the Diagnostic Criteria From DSM-IV, American Psychiatric Association (1994).   

The April 2011 examination also described the Veteran's symptoms as "relatively serious."   Symptoms included such things as avoidance, feelings of detachment or estrangement from others, restricted range of affect, difficulty concentrating, which cause "clinically significant distress or impairment in social, occupational, or other important areas of functions."  It was noted that the Veteran experienced anxiety, chronic sleep impairment, mild memory loss, (such as forgetting names, directions, or recent events), flattened affect, impartment of short- and long-term memory, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner determined that all symptoms, including depressive symptoms and cognitive symptoms are due to PTSD.  Significantly, the April 2011 examiner identified a functional impact on his ability to work, stating that "[d]ue to his PTSD which is now causing some difficulty in cognitive functioning as well as anxiety and depressive symptoms, the veteran is no longer able to work."  While the examiner diagnosed chronic and moderate PTSD, it was noted that the PTSD was "with depressive symptoms and further decline cognitively since the last evaluation" and it was determined that there were "moderate to serious symptoms present."  (Emphasis added).  

There appears to be some question as to whether the Veteran's cognitive declines are attributable to his PTSD.  Specifically, when the Veteran was later examined in June 2011, the examiner stated that "[i]t is less likely as not 50% probability that [the cognitive disorder NOS] is related to situations first experienced during military service.  It is most likely related to aging and other physical issues."  However, the April 2011 examiner determined that he had a diagnosis of cognitive disorder NOS, which was "[a]t least as likely as not, at least 50-50 probability, related to PTSD and aging.  I would have to resort to mere speculation to differentiate how much of cognitive dysfunction is due to each of these two factors."   After reviewing both of these examination reports, the Board finds no reason to discount the favorable April 2011 opinion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).   Whereas, the June 2011 opinion is unsupported by an adequate rationale for distinguishing symptoms of cognitive impairment resulting from PTSD as opposed to any other cause.  Thus, resolving all doubt in the Veteran's favor, the Board finds the Veteran's PTSD symptoms (including cognitive impairment), more nearly approximate the criteria for a 70 percent rating beginning April 28, 2011.

The Board has also considered whether a rating higher than 70 percent is warranted but finds that the Veteran's symptoms do not more nearly approximate total occupational and social impairment.   In this regard, the Board concludes that, although occupational impairment is evident, the evidence does not establish total social impairment.  The April 2011 VA examiner stated, "Over the years he has been more socially withdrawn and has experienced symptoms of numbing which have interfered mildly to moderately with social functioning."  (Emphasis added).  In the summary and conclusion section, the examiner stated that "[h]is social functioning is mildly impaired.  He does continue to see friends and go to lunch a couple times a week but otherwise isolates himself."  (Emphasis added).  Additionally, the June 2011 VA examination noted that "[o]ccasionally he will visit with some relatives or friends.  He is active in his church.  He serves on some committees."  This is evidence of at least some ability to function socially.  It is acknowledged that the Veteran's PTSD is manifested by some symptoms that may affect his social functioning, including avoidance and feelings of detachment or estrangement from others and others (including cognitive impairment), but the evidence does not demonstrate that his PTSD is manifested by total social impairment.  Thus, in considering the overall impact of the Veteran's PTSD symptoms, the evidence does not establish that the Veteran's overall impairment, at least with respect to his ability to function socially, has been totally impaired.  Further, inasmuch as the Veteran's GAF scores indicate serious social and occupational impairment, the GAF scores are not found to be indicative of total occupational and social impairment.  Because the weight of evidence establishes that the Veteran's social impairment is not total or complete, the Board finds that the Veteran's symptoms do not demonstrate a disability picture more nearly approximating a 100 percent under Diagnostic Code 9411 for total occupational and social impairment.  Instead, for the time period beginning April 28, 2011, the overall disability picture is more suggestive of a 70 percent rating, and no higher, for occupational and social impairment with deficiencies in most areas.

In conclusion, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate a rating in excess of 50 percent for the time period prior to April 28, 2011.  However, the assignment of a 70 percent rating, but no higher, for PTSD from April 28, 2011, is warranted.  His appeal is granted to this extent.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, expressly contemplate varying degrees of occupational and social impairment due to a wide variety of symptoms, to include, e.g., thought process deficiencies, inability to maintain personal or work relationships, and an inability to adapt to stressful circumstances.  In this case, even considering the nature of the psychological impairment demonstrated by the record, the rating criteria for psychiatric disorders such as PTSD reasonably describe the Veteran's disability level and symptomatology.  Additionally, the rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, i.e. when there is shown to be total occupational and social impairment.  In any event, assuming arguendo that such rating criteria were inadequate, as will be discussed more fully below, the Board finds that the Veteran meets the criteria for TDIU as a result of his PTSD, which is the greater benefit, thereby rendering the issue of extraschedular evaluation moot.   See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (recognizing that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16"); see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable.").   

Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.



TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

In the present case, the Veteran has at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  From March 30, 2007, the Veteran's service-connected disabilities include multiple pulmonary emboli (rated as 60 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral feet calluses and corns (rated as 0 percent disabling).  Additionally, and as further explained in the discussion above, the Veteran is service-connected for PTSD, rated as 50 percent disabling prior to April 28, 2011, and now rated as 70 percent disabling after April 28, 2011.  Based on these ratings, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU throughout the appeal period.  

The Board finds that that the evidence demonstrates that the Veteran is prevented from securing or following substantially gainful employment due to his service-connected PTSD.  As noted above, the April 2011 examiner identified a functional impact on his ability to work, stating that "[d]ue to his PTSD which is now causing some difficulty in cognitive functioning as well as anxiety and depressive symptoms, the veteran is no longer able to work."   In the summary and conclusion portion of the report, the examiner stated the following:

At the current time there is also some decline in cognitive dysfunction which part of it is at least as likely as not (at least 50/50 probability) caused by or a result of his emotional distress related to his posttraumatic stress disorder with depressive features. . . .  His employment has been impacted due to psych issues with
the continuation of the posttraumatic stress disorder symptoms and
the decline in cognition.  I do not believe that he would be
employable in a competitive roll at this time.

Even the June 2011 VA examiner, who did not contemplate the Veteran's cognitive impairment, determined that the Veteran "appears preoccupied and anxious and depressive symptoms would likely interfere with job task performance."   Thus, there is competent and credible evidence demonstrating that his PTSD alone is of such severity so as to preclude the Veteran from securing or following substantially gainful employment.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the evidence and medical opinions of record that are favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the competent evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  The Board finds that the evidence sufficiently demonstrates that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disability.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports assignment of TDIU.  As such, this claim is granted.


ORDER

Service connection for inguinal hernias, status post surgical repair is denied.

Prior to April 28, 2011, an initial rating in excess of 50 percent for PTSD is denied.

From April 28, 2011, an initial rating of 70 percent, but no higher, is granted for PTSD, subject to governing criteria applicable to the payment of monetary benefits.

TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary for the Veteran's claims of entitlement to service connection for cold injury residuals of both feet, bilateral hearing loss, vision problems, and a low back disorder.

Cold Injury Residuals

With regard to the claim for cold injury residuals of both feet, the Board determines that a VA examination is warranted to ascertain the existence of a current disability and, if present, to determine the etiology of the disorder.  At the September 2010 hearing, the Veteran testified that his toes will get numb if he is out in the cold and a "little bit" of burning sensations.  Service treatment record also verify that the Veteran served in Korea, so his statements of being exposed to extremely cold temperatures are found to be consistent with the circumstances of the Veteran's service.   See 38 U.S.C.A. § 1154(a).   Additionally, because the Board finds that the Veteran is competent to describe the numbness and burning sensation that he feels (Goss v. Brown, 9 Vet. App. 109, 113 (1996)), a VA examination is warranted to determine whether his current reported symptoms are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim). 

Bilateral Hearing Loss

Unfortunately, further development is warranted as certain action requested in the Board's previous March 2011 remand has not been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In March 2011, the Board requested an appropriate VA examination to determine the nature and etiology of the Veteran's hearing loss.  It was directed that, "Prior to forming an opinion, the examiner should be mindful of the holding in Hensley, as noted in the discussion above and must also consider the April 2008 statement of F.B., M.D."  However, the VA examiner that conducted the April 2011 audiological examination did not do so.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  The U.S. Court of Appeals for Veterans Claims addressed this issue in Stegall v. West, 11 Vet. App. 268 (1998), wherein the Court stated that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Therefore, the case must again be remanded for compliance with the Board's March 2011 remand.  

Moreover, the examiner indicated that "[t]here were no significant threshold shifts beyond normal variably during military service."  However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Therefore, the Board has converted the June 1960 puretone thresholds, in decibels, to the following so that it may be reviewed and addressed by the examiner in rendering an opinion on remand:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25

15
LEFT
30
25
25

15

Vision Problems

The Veteran submitted an August 2008 letter from Dr. H. indicating that Dr. H. had seen the Veteran in this office for "an annual eye examination."  Because Dr. H. indicated that the Veteran had been seen for an annual examination, additional examinations and/or treatment records may exist.  Because any additional records are potentially relevant evidence, on remand, and after requesting the Veteran's consent and authorization, VA should make reasonable efforts to obtain these records.

Low Back Disorder

The Veteran testified at the September 2010 hearing that he was treated by Dr. B. in relation to his back.  Hearing Transcript at p. 46.  However, the Veteran said that he had seen Dr. B. "not lately" and indicated that he last saw a doctor a year ago at the VA Community Based Outpatient Clinic (CBOC) in Colorado Springs.  It is unclear from this statement if Dr. B. was a VA physician or if Dr. B. was a private physician whom the Veteran saw prior to his more recent treatment at VA.  Because VA treatment records associated with the claims file from Colorado Springs CBOC did not reveal any back treatment or any treatment from Dr. B., clarification from the Veteran is needed.  Accordingly, the RO/AMC should send the Veteran a letter and request that he provide additional information regarding Dr. B., to include providing his authorization and consent to release information if needed, and take appropriate steps to obtain this information. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC should request that the Veteran provide additional information regarding Dr. B. who treated his back, along with consent to release private treatment records if Dr. B. is a private physician.  If the Veteran responds, the claims file should be clearly document VA's efforts to obtain these records.

2.  Request the Veteran provide his consent to release private treatment records from Dr. H. relating to his vision problems.  Upon receiving such consent, attempt to obtain these records. The claims file should be clearly document VA's efforts to obtain these records.

3.  The RO/AMC should obtain any additional VA treatment records, if any, from the VA CBOC in Colorado Springs relevant to the Veteran's claims for service connection for cold injury residuals of both feet, bilateral hearing loss, vision problems, and a low back disorder.   The claims file should be clearly document VA's efforts to obtain these records.

4.  After completing the above, the RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his foot-related complaints of numbness and burning.  The claims folder and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, with supporting rationale, as to the following:

a) whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran has cold injury residuals of the feet or any other chronic disability manifested by numbness and burning. 

b) if the Veteran has cold injury residuals of the feet or any other chronic disability manifested by numbness and burning , whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any diagnosed disability is related to any event, incident or symptoms during service.

For purposes of providing this opinion, the examiner is directed to accept as fact the Veteran's credible statements that he was exposed to extreme cold in Korea, as well as address the complaints of toe numbness and burning sensations.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  The RO/AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion.  All pertinent symptomatology and findings must be reported in detail.  If an examination is deemed necessary in rendering the addendum opinion, another audiological evaluation should be conducted.

The examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that  any degree of the Veteran's current hearing loss disability is related to the Veteran's acoustic trauma in service.  In rendering such an opinion:

(a) Given the Veteran's combat experience, acoustic trauma is conceded, and the examiner must accept as true that there was acoustic trauma in service; 
(b) The examiner must also discuss the decrease in hearing acuity noted in the ISO-converted results of the June 1960 hearing test (provided above); and
(c) The examiner must also discuss the April 2008 statement of F.B., M.D.; and 
(d) The examiner is informed that, pursuant to Hensley v. Brown, 5 Vet. App. 155, 160 (1993), "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims for entitlement to service connection for cold injury residuals of both feet, bilateral hearing loss, vision problems, and a low back disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


